
	

113 HR 4923 : Energy and Water Development and Related Agencies Appropriations Act, 2015
U.S. House of Representatives
2014-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 4923
		IN THE SENATE OF THE UNITED STATES
		July 14, 2014Received; read twice and referred to the Committee on AppropriationsAN ACT
		Making appropriations for energy and water development and related agencies for the fiscal year
			 ending September 30, 2015, and for other purposes.
	
	
		That the following sums are appropriated, out of any money in the Treasury not otherwise
			 appropriated, for energy and water development and related agencies for
			 the fiscal year ending September 30, 2015, and for other purposes, namely:
		ICorps of engineers—civil
			Department of the army
			Corps of engineers—civilThe following appropriations shall be expended under the direction of the Secretary of the Army and
			 the supervision of the Chief of Engineers for authorized civil functions
			 of the Department of the Army pertaining to river and harbor, flood and
			 storm damage reduction, shore protection, aquatic ecosystem restoration,
			 and related efforts.
			InvestigationsFor expenses necessary where authorized by law for the collection and study of basic information
			 pertaining to river and harbor, flood and storm damage reduction, shore
			 protection, aquatic ecosystem restoration, and related needs; for surveys
			 and detailed studies, and plans and specifications of proposed river and
			 harbor, flood and storm damage reduction, shore protection, and aquatic
			 ecosystem restoration, projects and related efforts prior to construction;
			 for restudy of authorized projects; and for miscellaneous investigations,
			 and, when authorized by law, surveys and detailed studies, and plans and
			 specifications of projects prior to construction, $115,000,000, to remain
			 available until expended.
			ConstructionFor expenses necessary for the construction of river and harbor, flood and storm damage reduction,
			 shore protection, aquatic ecosystem restoration, and related projects
			 authorized by law; for conducting detailed studies, and plans and
			 specifications, of such projects (including those involving participation
			 by States, local governments, or private groups) authorized or made
			 eligible for selection by law (but such detailed studies, and plans and
			 specifications, shall not constitute a commitment of the Government to
			 construction); $1,704,499,000 (increased by $500,000) (increased by
			 $1,000,000) (increased by $5,000,000), to remain available until expended;
			 of which such sums as are necessary to cover the Federal share of
			 construction costs for facilities under the Dredged Material Disposal
			 Facilities program shall be derived from the Harbor Maintenance Trust Fund
			 as authorized by Public Law 104–303; and of which such sums as are
			 necessary to cover one-half of the costs of construction, replacement,
			 rehabilitation, and expansion of inland waterways projects shall be
			 derived from the Inland Waterways Trust Fund, except as otherwise
			 specifically provided for in law.
			Mississippi river and tributariesFor expenses necessary for flood damage reduction projects and related efforts in the Mississippi
			 River alluvial valley below Cape Girardeau, Missouri, as authorized by
			 law, $260,000,000, to remain available until expended, of which such sums
			 as are necessary to cover the Federal share of eligible operation and
			 maintenance costs for inland harbors shall be derived from the Harbor
			 Maintenance Trust Fund.
			Operation and maintenanceFor expenses necessary for the operation, maintenance, and care of existing river and harbor, flood
			 and storm damage reduction, aquatic ecosystem restoration, and related
			 projects authorized by law; providing security for infrastructure owned or
			 operated by the Corps, including administrative buildings and
			 laboratories; maintaining harbor channels provided by a State,
			 municipality, or other public agency that serve essential navigation needs
			 of general commerce, where authorized by law; surveying and charting
			 northern and northwestern lakes and connecting waters; clearing and
			 straightening channels; and removing obstructions to navigation,
			 $2,905,000,000 (increased by $1,000,000) (increased by $57,600,000), to
			 remain available until expended, of which such sums as are necessary to
			 carry out the study authorized in section 6002 of the Water Resources
			 Reform and Development Act of 2014; of which such sums as are necessary to
			 cover the Federal share of eligible operation and maintenance costs for
			 coastal harbors and channels, and for inland harbors shall be derived from
			 the Harbor Maintenance Trust Fund; of which such sums as become available
			 from the special account for the Corps of Engineers established by the
			 Land and Water Conservation Fund Act of 1965 shall be derived from that
			 account for resource protection, research, interpretation, and maintenance
			 activities related to resource protection in the areas at which outdoor
			 recreation is available; and of which such sums as become available from
			 fees collected under section 217 of Public Law 104–303 shall be used to
			 cover the cost of operation and maintenance of the dredged material
			 disposal facilities for which such fees have been collected: Provided, That 1 percent of the total amount of funds provided for each of the programs, projects, or
			 activities funded under this heading shall not be allocated to a field
			 operating activity prior to the beginning of the fourth quarter of the
			 fiscal year and shall be available for use by the Chief of Engineers to
			 fund such emergency activities as the Chief of Engineers determines to be
			 necessary and appropriate, and that the Chief of Engineers shall allocate
			 during the fourth quarter any remaining funds which have not been used for
			 emergency activities proportionally in accordance with the amounts
			 provided for the programs, projects, or activities.
			Regulatory programFor expenses necessary for administration of laws pertaining to regulation of navigable waters and
			 wetlands, $200,000,000, to remain available until September 30, 2016.
			Formerly utilized sites remedial action programFor expenses necessary to clean up contamination from sites in the United States resulting from
			 work performed as part of the Nation's early atomic energy program,
			 $100,000,000, to remain available until expended.
			Flood control and coastal emergenciesFor expenses necessary to prepare for flood, hurricane, and other natural disasters and support
			 emergency operations, repairs, and other activities in response to such
			 disasters as authorized by law, $28,000,000, to remain available until
			 expended.
			ExpensesFor expenses necessary for the supervision and general administration of the civil works program in
			 the headquarters of the Corps of Engineers and the offices of the Division
			 Engineers; and for costs of management and operation of the Humphreys
			 Engineer Center Support Activity, the Institute for Water Resources, the
			 United States Army Engineer Research and Development Center, and the
			 United States Army Corps of Engineers Finance Center allocable to the
			 civil works program, $178,000,000 (reduced by $1,000,000), to remain
			 available until September 30, 2016, of which not to exceed $5,000 may be
			 used for official reception and representation purposes and only during
			 the current fiscal year: Provided, That no part of any other appropriation provided in this title shall be available to fund the
			 civil works activities of the Office of the Chief of Engineers or the
			 civil works executive direction and management activities of the division
			 offices: Provided further, That any Flood Control and Coastal Emergencies appropriation may be used to fund the supervision
			 and general administration of emergency operations, repairs, and other
			 activities in response to any flood, hurricane, or other natural disaster.
			Office of the assistant secretary of the army for civil worksFor the Office of the Assistant Secretary of the Army for Civil Works as authorized by 10 U.S.C.
			 3016(b)(3), $2,000,000, to remain available until September 30, 2016.
			General provisions—corps of engineers—civil
			(including transfer of funds)
			101.
				(a)None of the funds provided in this title shall be available for obligation or expenditure through a
			 reprogramming of funds that—
					(1)creates or initiates a new program, project, or activity;
					(2)eliminates a program, project, or activity;
					(3)increases funds or personnel for any program, project, or activity for which funds are denied or
			 restricted by this Act;
					(4)reduces funds that are directed to be used for a specific program, project, or activity by this
			 Act;
					(5)increases funds for any program, project, or activity by more than $2,000,000 or 10 percent,
			 whichever is less; or
					(6)reduces funds for any program, project, or activity by more than $2,000,000 or 10 percent,
			 whichever is less.
					(b)Subsection (a)(1) shall not apply to any project or activity authorized under section 205 of the
			 Flood Control Act of 1948, section 14 of the Flood Control Act of 1946,
			 section 208 of the Flood Control Act of 1954, section 107 of the River and
			 Harbor Act of 1960, section 103 of the River and Harbor Act of 1962,
			 section 111 of the River and Harbor Act of 1968, section 1135 of the Water
			 Resources Development Act of 1986, section 206 of the Water Resources
			 Development Act of 1996, or section 204 of the Water Resources Development
			 Act of 1992.
				(c)The Corps of Engineers shall submit reports on a quarterly basis to the Committees on
			 Appropriations of the House of Representatives and the Senate detailing
			 all the funds reprogrammed between programs, projects, activities, or
			 categories of funding. The first quarterly report shall be submitted not
			 later than 60 days after the date of enactment of this Act.
				102.None of the funds made available in this title may be used to award or modify any contract that
			 commits funds beyond the amounts appropriated for that program, project,
			 or activity that remain unobligated, except that such amounts may include
			 any funds that have been made available through reprogramming pursuant to
			 section 101.
			103.None of the funds in this Act, or previous Acts, making funds available for Energy and Water
			 Development, shall be used to award any continuing contract that commits
			 additional funding from the Inland Waterways Trust Fund unless or until
			 such time that a long-term mechanism to enhance revenues in this Fund
			 sufficient to meet the cost-sharing authorized in the Water Resources
			 Development Act of 1986 (Public Law 99–662) is enacted.
			104.The Secretary of the Army may transfer to the Fish and Wildlife Service, and the Fish and Wildlife
			 Service may accept and expend, up to $4,700,000 of funds provided in this
			 title under the heading Operation and Maintenance to mitigate for fisheries lost due to Corps of Engineers projects.
			105.None of the funds made available in this or any other Act making appropriations for Energy and
			 Water Development for any fiscal year may be used by the Corps of
			 Engineers to develop, adopt, implement, administer, or enforce any change
			 to the regulations in effect on October 1, 2012, pertaining to the
			 definitions of the terms fill material or discharge of fill material for the purposes of the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.).
			106.None of the funds made available in this or any other Act making appropriations for Energy and
			 Water Development for any fiscal year may be used by the Corps of
			 Engineers to develop, adopt, implement, administer, or enforce any change
			 to the regulations and guidance in effect on October 1, 2012, pertaining
			 to the definition of waters under the jurisdiction of the Federal Water
			 Pollution Control Act (33 U.S.C. 1251 et seq.), including the provisions
			 of the rules dated November 13, 1986, and August 25, 1993, relating to
			 such jurisdiction, and the guidance documents dated January 15, 2003, and
			 December 2, 2008, relating to such jurisdiction.
			107.As of the date of enactment of this Act and each fiscal year thereafter, the Secretary of the Army
			 shall not promulgate or enforce any regulation that prohibits an
			 individual from possessing a firearm, including an assembled or functional
			 firearm, at a water resources development project covered under section
			 327.0 of title 36, Code of Federal Regulations (as in effect on the date
			 of enactment of this Act), if—
				(1)the individual is not otherwise prohibited by law from possessing the firearm; and
				(2)the possession of the firearm is in compliance with the law of the State in which the water
			 resources development project is located.
				IIDepartment of the interior
			Central Utah project
			Central Utah project completion accountFor carrying out activities authorized by the Central Utah Project Completion Act, $9,874,000, to
			 remain available until expended, of which $1,000,000 shall be deposited
			 into the Utah Reclamation Mitigation and Conservation Account for use by
			 the Utah Reclamation Mitigation and Conservation Commission: Provided, That of the amount provided under this heading, $1,300,000 shall be available until September 30,
			 2016, for necessary expenses incurred in carrying out related
			 responsibilities of the Secretary of the Interior: Provided further, That for fiscal year 2015, of the amount made available to the Commission under this Act or any
			 other Act, the Commission may use an amount not to exceed $1,500,000 for
			 administrative expenses.
			Bureau of reclamationThe following appropriations shall be expended to execute authorized functions of the Bureau of
			 Reclamation:
			Water and related resources
			(including transfers of funds)For management, development, and restoration of water and related natural resources and for related
			 activities, including the operation, maintenance, and rehabilitation of
			 reclamation and other facilities, participation in fulfilling related
			 Federal responsibilities to Native Americans, and related grants to, and
			 cooperative and other agreements with, State and local governments,
			 federally recognized Indian tribes, and others, $856,351,000 (reduced by
			 $1,000,000) (increased by $1,000,000) (reduced by $3,000,000) (increased
			 by $3,000,000) (increased by $10,000,000), to remain available until
			 expended, of which $25,000 shall be available for transfer to the Upper
			 Colorado River Basin Fund and $6,840,000 shall be available for transfer
			 to the Lower Colorado River Basin Development Fund; of which such amounts
			 as may be necessary may be advanced to the Colorado River Dam Fund: Provided, That such transfers may be increased or decreased within the overall appropriation under this
			 heading: Provided further, That of the total appropriated, the amount for program activities that can be financed by the
			 Reclamation Fund or the Bureau of Reclamation special fee account
			 established by 16 U.S.C. 6806 shall be derived from that Fund or account: Provided further, That funds contributed under 43 U.S.C. 395 are available until expended for the purposes for
			 which the funds were contributed: Provided further, That funds advanced under 43 U.S.C. 397a shall be credited to this account and are available
			 until expended for the same purposes as the sums appropriated under this
			 heading: Provided further, That of the amounts provided herein, funds may be used for high-priority projects which shall be
			 carried out by the Youth Conservation Corps, as authorized by 16 U.S.C.
			 1706.
			Central valley project restoration fundFor carrying out the programs, projects, plans, habitat restoration, improvement, and acquisition
			 provisions of the Central Valley Project Improvement Act, $56,995,000, to
			 be derived from such sums as may be collected in the Central Valley
			 Project Restoration Fund pursuant to sections 3407(d), 3404(c)(3), and
			 3405(f) of Public Law 102–575, to remain available until expended: Provided, That the Bureau of Reclamation is directed to assess and collect the full amount of the
			 additional mitigation and restoration payments authorized by section
			 3407(d) of Public Law 102–575: Provided further, That none of the funds made available under this heading may be used for the acquisition or
			 leasing of water for in-stream purposes if the water is already committed
			 to in-stream purposes by a court adopted decree or order.
			California bay-Delta restoration
			(including transfers of funds)For carrying out activities authorized by the Water Supply, Reliability, and Environmental
			 Improvement Act, consistent with plans to be approved by the Secretary of
			 the Interior, $37,000,000, to remain available until expended, of which
			 such amounts as may be necessary to carry out such activities may be
			 transferred to appropriate accounts of other participating Federal
			 agencies to carry out authorized purposes: Provided, That funds appropriated herein may be used for the Federal share of the costs of CALFED Program
			 management: Provided further, That CALFED implementation shall be carried out in a balanced manner with clear performance
			 measures demonstrating concurrent progress in achieving the goals and
			 objectives of the Program.
			Policy and administrationFor necessary expenses of policy, administration, and related functions in the Office of the
			 Commissioner, the Denver office, and offices in the five regions of the
			 Bureau of Reclamation, to remain available until September 30, 2016,
			 $53,849,000, to be derived from the Reclamation Fund and be
			 nonreimbursable as provided in 43 U.S.C. 377: Provided, That no part of any other appropriation in this Act shall be available for activities or
			 functions budgeted as policy and administration expenses.Bureau of reclamation loan program account(including rescission of funds)Of the unobligated balances available under this heading, $500,000 is hereby permanently rescinded.
			Administrative provisionAppropriations for the Bureau of Reclamation shall be available for purchase of not to exceed five
			 passenger motor vehicles, which are for replacement only.
			General provisions—department of the interior
			201.
				(a)None of the funds provided in this title shall be available for obligation or expenditure through a
			 reprogramming of funds that—
					(1)creates or initiates a new program, project, or activity;
					(2)eliminates a program, project, or activity;
					(3)increases funds for any program, project, or activity for which funds have been denied or
			 restricted by this Act;
					(4)restarts or resumes any program, project or activity for which funds are not provided in this Act,
			 unless prior approval is received from the Committees on Appropriations of
			 the House of Representatives and the Senate;
					(5)transfers funds in excess of the following limits—
						(A)15 percent for any program, project or activity for which $2,000,000 or more is available at the
			 beginning of the fiscal year; or
						(B)$300,000 for any program, project or activity for which less than $2,000,000 is available at the
			 beginning of the fiscal year;
						(6)transfers more than $500,000 from either the Facilities Operation, Maintenance, and Rehabilitation
			 category or the Resources Management and Development category to any
			 program, project, or activity in the other category; or
					(7)transfers, when necessary to discharge legal obligations of the Bureau of Reclamation, more than
			 $5,000,000 to provide adequate funds for settled contractor claims,
			 increased contractor earnings due to accelerated rates of operations, and
			 real estate deficiency judgments.
					(b)Subsection (a)(5) shall not apply to any transfer of funds within the Facilities Operation,
			 Maintenance, and Rehabilitation category.
				(c)For purposes of this section, the term transfer means any movement of funds into or out of a program, project, or activity.
				(d)The Bureau of Reclamation shall submit reports on a quarterly basis to the Committees on
			 Appropriations of the House of Representatives and the Senate detailing
			 all the funds reprogrammed between programs, projects, activities, or
			 categories of funding. The first quarterly report shall be submitted not
			 later than 60 days after the date of enactment of this Act.
				202.
				(a)None of the funds appropriated or otherwise made available by this Act may be used to determine the
			 final point of discharge for the interceptor drain for the San Luis Unit
			 until development by the Secretary of the Interior and the State of
			 California of a plan, which shall conform to the water quality standards
			 of the State of California as approved by the Administrator of the
			 Environmental Protection Agency, to minimize any detrimental effect of the
			 San Luis drainage waters.
				(b)The costs of the Kesterson Reservoir Cleanup Program and the costs of the San Joaquin Valley
			 Drainage Program shall be classified by the Secretary of the Interior as
			 reimbursable or nonreimbursable and collected until fully repaid pursuant
			 to the Cleanup Program—Alternative Repayment Plan and the SJVDP—Alternative Repayment Plan described in the report entitled Repayment Report, Kesterson Reservoir Cleanup Program and San Joaquin Valley Drainage Program,
			 February 1995, prepared by the Department of the Interior, Bureau of Reclamation. Any future obligations of
			 funds by the United States relating to, or providing for, drainage service
			 or drainage studies for the San Luis Unit shall be fully reimbursable by
			 San Luis Unit beneficiaries of such service or studies pursuant to Federal
			 reclamation law.
				IIIDepartment of energy
			Energy programs
			Energy efficiency and renewable energyFor Department of Energy expenses including the purchase, construction, and acquisition of plant
			 and capital equipment, and other expenses necessary for energy efficiency
			 and renewable energy activities in carrying out the purposes of the
			 Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including
			 the acquisition or condemnation of any real property or any facility or
			 for plant or facility acquisition, construction, or expansion,
			 $1,789,000,000 (reduced by $7,000,000) (increased by $9,000,000), to
			 remain available until expended: Provided, That of such amount, $150,000,000 shall be available until September 30, 2016, for program
			 direction.
			Electricity delivery and energy reliabilityFor Department of Energy expenses including the purchase, construction, and acquisition of plant
			 and capital equipment, and other expenses necessary for electricity
			 delivery and energy reliability activities in carrying out the purposes of
			 the Department of Energy Organization Act (42 U.S.C. 7101 et seq.),
			 including the acquisition or condemnation of any real property or any
			 facility or for plant or facility acquisition, construction, or expansion,
			 $160,000,000, to remain available until expended: Provided, That of such amount, $27,500,000 shall be available until September 30, 2016, for program
			 direction.
			Nuclear energyFor Department of Energy expenses including the purchase, construction, and acquisition of plant
			 and capital equipment, and other expenses necessary for nuclear energy
			 activities in carrying out the purposes of the Department of Energy
			 Organization Act (42 U.S.C. 7101 et seq.), including the acquisition or
			 condemnation of any real property or any facility or for plant or facility
			 acquisition, construction, or expansion, $899,000,000 (reduced by
			 $73,309,100.00), to remain available until expended: Provided, That of such amount, $73,000,000 shall be available until September 30, 2016, for program
			 direction including official reception and representation expenses not to
			 exceed $10,000.Fossil energy research and developmentFor necessary expenses in carrying out fossil energy research and development activities, under the
			 authority of the Department of Energy Organization Act (42 U.S.C. 7101 et
			 seq.), including the acquisition of interest, including defeasible and
			 equitable interests in any real property or any facility or for plant or
			 facility acquisition or expansion, and for conducting inquiries,
			 technological investigations and research concerning the extraction,
			 processing, use, and disposal of mineral substances without objectionable
			 social and environmental costs (30 U.S.C. 3, 1602, and 1603),
			 $593,000,000, to remain available until expended: Provided, That of such amount, $120,000,000 shall be available until September 30, 2016, for program
			 direction.
			Naval petroleum and oil shale reservesFor expenses necessary to carry out naval petroleum and oil shale reserve activities, $19,950,000,
			 to remain available until expended: Provided, That, notwithstanding any other provision of law, unobligated funds remaining from prior years
			 shall be available for all naval petroleum and oil shale reserve
			 activities.Elk hills school lands fundFor necessary expenses in fulfilling the final payment under the Settlement Agreement entered into
			 by the United States and the State of California on October 11, 1996, as
			 authorized by section 3415 of Public Law 104–106 (10 U.S.C. 7420 note),
			 $15,579,815, for payment to the State of California for the Teachers'
			 Retirement Fund of the State, of which $15,579,815 shall be derived from
			 the Elk Hills School Lands Fund.
			Strategic petroleum reserveFor necessary expenses for Strategic Petroleum Reserve facility development and operations and
			 program management activities pursuant to the Energy Policy and
			 Conservation Act (42 U.S.C. 6201 et seq.), $205,000,000, to remain
			 available until expended.
			Northeast home heating oil reserve(Including rescission of funds) For necessary expenses for Northeast Home Heating Oil Reserve storage, operation, and management
			 activities pursuant to the Energy Policy and Conservation Act (42 U.S.C.
			 6201 et seq.), $7,600,000, to remain available until expended: Provided, That of the unobligated balances from prior year appropriations available under this heading,
			 $6,000,000 is hereby permanently rescinded: Provided further, That no amounts may be rescinded from amounts that were designated by the Congress as an
			 emergency requirement pursuant to a concurrent resolution on the budget or
			 the Balanced Budget and Emergency Deficit Control Act of 1985.
			Energy information administrationFor necessary expenses in carrying out the activities of the Energy Information Administration,
			 $120,000,000 (reduced by $500,000), to remain available until expended.
			Non-Defense environmental cleanupFor Department of Energy expenses, including the purchase, construction, and acquisition of plant
			 and capital equipment and other expenses necessary for non-defense
			 environmental cleanup activities in carrying out the purposes of the
			 Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including
			 the acquisition or condemnation of any real property or any facility or
			 for plant or facility acquisition, construction, or expansion,
			 $241,174,000 (increased by $4,000,000), to remain available until
			 expended.
			Uranium enrichment decontamination and decommissioning fundFor necessary expenses in carrying out uranium enrichment facility decontamination and
			 decommissioning, remedial actions, and other activities of title II of the
			 Atomic Energy Act of 1954, and title X, subtitle A, of the Energy Policy
			 Act of 1992, $585,976,000, to be derived from the Uranium Enrichment
			 Decontamination and Decommissioning Fund, to remain available until
			 expended.
			ScienceFor Department of Energy expenses including the purchase, construction, and acquisition of plant
			 and capital equipment, and other expenses necessary for science activities
			 in carrying out the purposes of the Department of Energy Organization Act
			 (42 U.S.C. 7101 et seq.), including the acquisition or condemnation of any
			 real property or facility or for plant or facility acquisition,
			 construction, or expansion, and purchase of not more than 17 passenger
			 motor vehicles for replacement only, including two buses, $5,071,000,000
			 (reduced by $300,000) (increased by $300,000), to remain available until
			 expended: Provided, That of such amount, $180,000,000 shall be available until September 30, 2016, for program
			 direction: Provided further, That no funding may be made available for United States cash contributions to the International
			 Thermonuclear Experimental Reactor project until its governing Council
			 implements the recommendations of the Third Biennial International
			 Organization Management Assessment Report: Provided further, That the Secretary of Energy may waive this requirement upon submission to the Committees on
			 Appropriations of the House of Representatives and the Senate a
			 determination that the Council is making satisfactory progress towards
			 implementation of such recommendations.Nuclear waste disposalFor nuclear waste disposal activities to carry out the purposes of the Nuclear Waste Policy Act of
			 1982 (Public Law 97–425), including the acquisition of real property or
			 facility construction or expansion, $150,000,000, to remain available
			 until expended, and to be derived from the Nuclear Waste Fund.
			Advanced research projects agency—energyFor necessary expenses in carrying out the activities authorized by section 5012 of the America
			 COMPETES Act (42 U.S.C. 16538), $280,000,000 (increased by $20,000,000),
			 to remain available until expended: Provided, That of such amount, $28,000,000 shall be available until September 30, 2016, for program
			 direction.
			Title 17 innovative technology loan guarantee programSuch sums as are derived from amounts received from borrowers pursuant to section 1702(b) of the
			 Energy Policy Act of 2005 (42 U.S.C. 16512(b)) under this heading in prior
			 Acts, shall be collected in accordance with section 502(7) of the
			 Congressional Budget Act of 1974: Provided, That, for necessary administrative expenses to carry out this Loan Guarantee program, $42,000,000
			 is appropriated, to remain available until September 30, 2016: Provided further, That $25,000,000 of the fees collected pursuant to section 1702(h) of the Energy Policy Act of
			 2005 shall be credited as offsetting collections to this account to cover
			 administrative expenses and shall remain available until expended, so as
			 to result in a final fiscal year 2015 appropriation from the general fund
			 estimated at not more than $17,000,000: Provided further, That fees collected under section 1702(h) in excess of the amount appropriated for administrative
			 expenses shall not be available until appropriated: Provided further, That the Department of Energy shall not subordinate any loan obligation to other financing in
			 violation of section 1702 of the Energy Policy Act of 2005 or subordinate
			 any Guaranteed Obligation to any loan or other debt obligations in
			 violation of section 609.10 of title 10, Code of Federal Regulations.
			Advanced technology vehicles manufacturing loan programFor administrative expenses in carrying out the Advanced Technology Vehicles Manufacturing Loan
			 Program, $4,000,000, to remain available until September 30, 2016.Clean coal technology(Including rescission of funds)Of the unobligated balances from prior year appropriations under this heading, $6,600,000 is hereby
			 permanently rescinded: Provided, That no amounts may be rescinded from amounts that were designated by the Congress as an
			 emergency requirement pursuant to a concurrent resolution on the budget or
			 the Balanced Budget and Emergency Deficit Control Act of 1985, as amended.Departmental administrationFor salaries and expenses of the Department of Energy necessary for departmental administration in
			 carrying out the purposes of the Department of Energy Organization Act (42
			 U.S.C. 7101 et seq.), $255,171,000 (reduced by $500,000) (reduced by
			 $5,000,000) (reduced by $1,000,000) (reduced by $6,000,000) (increased by
			 $500,000) (reduced by $4,000,000) (reduced by $1,000,000) (increased by
			 $1,000,000) (reduced by $9,000,000) (reduced by $20,000,000), to remain
			 available until September 30, 2016, including the hire of passenger motor
			 vehicles and official reception and representation expenses not to exceed
			 $30,000, plus such additional amounts as necessary to cover increases in
			 the estimated amount of cost of work for others notwithstanding the
			 provisions of the Anti-Deficiency Act (31 U.S.C. 1511 et seq.): Provided, That such increases in cost of work are offset by revenue increases of the same or greater
			 amount: Provided further, That moneys received by the Department for miscellaneous revenues estimated to total $119,171,000
			 in fiscal year 2015 may be retained and used for operating expenses within
			 this account, as authorized by section 201 of Public Law 95–238,
			 notwithstanding the provisions of 31 U.S.C. 3302: Provided further, That the sum herein appropriated shall be reduced as collections are received during the fiscal
			 year so as to result in a final fiscal year 2015 appropriation from the
			 general fund estimated at not more than $136,000,000.
			Office of the inspector generalFor necessary expenses of the Office of the Inspector General in carrying out the provisions of the
			 Inspector General Act of 1978, $42,120,000, to remain available until
			 September 30, 2016.
			Atomic energy defense activities
			National nuclear security administration
			Weapons activitiesFor Department of Energy expenses, including the purchase, construction, and acquisition of plant
			 and capital equipment and other incidental expenses necessary for atomic
			 energy defense weapons activities in carrying out the purposes of the
			 Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including
			 the acquisition or condemnation of any real property or any facility or
			 for plant or facility acquisition, construction, or expansion, and the
			 purchase of not to exceed 4 passenger vehicles, $8,204,209,000, to remain
			 available until expended: Provided, That of such amount, $97,118,000 shall be available until September 30, 2016, for program
			 direction.
			Defense nuclear nonproliferation(Including rescission of funds)For Department of Energy expenses, including the purchase, construction, and acquisition of plant
			 and capital equipment and other incidental expenses necessary for defense
			 nuclear nonproliferation activities, in carrying out the purposes of the
			 Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including
			 the acquisition or condemnation of any real property or any facility or
			 for plant or facility acquisition, construction, or expansion,
			 $1,592,156,000, to remain available until expended: Provided, That funds provided by this Act for Project 99–D–143, Mixed Oxide Fuel Fabrication Facility, and
			 by prior Acts that remain unobligated for such Project, may be made
			 available only for construction and program support activities for such
			 Project: Provided further, That of the unobligated balances from prior year appropriations available under this heading,
			 $37,000,000 is hereby permanently rescinded: Provided further, That no amounts may be rescinded from amounts that were designated by the Congress as an
			 emergency requirement pursuant to a concurrent resolution on the budget or
			 the Balanced Budget and Emergency Deficit Control Act of 1985.
			Naval reactorsFor Department of Energy expenses necessary for naval reactors activities to carry out the
			 Department of Energy Organization Act (42 U.S.C. 7101 et seq.), including
			 the acquisition (by purchase, condemnation, construction, or otherwise) of
			 real property, plant, and capital equipment, facilities, and facility
			 expansion, $1,215,342,000, to remain available until expended: Provided, That of such amount, $41,500,000 shall be available until September 30, 2016, for program
			 direction.
			Office of the administratorFor necessary expenses of the Office of the Administrator in the National Nuclear Security
			 Administration, $386,863,000, to remain available until September 30,
			 2016, including official reception and representation expenses not to
			 exceed $12,000.
			Environmental and other defense activities
			Defense environmental cleanupFor Department of Energy expenses, including the purchase, construction, and acquisition of plant
			 and capital equipment and other expenses necessary for atomic energy
			 defense environmental cleanup activities in carrying out the purposes of
			 the Department of Energy Organization Act (42 U.S.C. 7101 et seq.),
			 including the acquisition or condemnation of any real property or any
			 facility or for plant or facility acquisition, construction, or expansion,
			 and the purchase of not to exceed one sport utility vehicle, one heavy
			 duty truck, two ambulances, and one ladder fire truck for replacement
			 only, $4,801,280,000, to remain available until expended: Provided, That of such amount, $280,784,000 shall be available until September 30, 2016, for program
			 direction.
			Other defense activitiesFor Department of Energy expenses, including the purchase, construction, and acquisition of plant
			 and capital equipment and other expenses, necessary for atomic energy
			 defense, other defense activities, and classified activities, in carrying
			 out the purposes of the Department of Energy Organization Act (42 U.S.C.
			 7101 et seq.), including the acquisition or condemnation of any real
			 property or any facility or for plant or facility acquisition,
			 construction, or expansion, $754,000,000, to remain available until
			 expended: Provided, That of such amount, $249,378,000 shall be available until September 30, 2016, for program
			 direction.
			Power marketing administrations
			Bonneville power administration fundExpenditures from the Bonneville Power Administration Fund, established pursuant to Public Law
			 93–454, are approved for the Black Canyon Trout Hatchery and, in addition,
			 for official reception and representation expenses in an amount not to
			 exceed $5,000: Provided, That during fiscal year 2015, no new direct loan obligations may be made.
			Operation and maintenance, southeastern power administrationFor necessary expenses of operation and maintenance of power transmission facilities and of
			 marketing electric power and energy, including transmission wheeling and
			 ancillary services, pursuant to section 5 of the Flood Control Act of 1944
			 (16 U.S.C. 825s), as applied to the southeastern power area, and including
			 official reception and representation expenses in an amount not to exceed
			 $1,500, $7,220,000, to remain available until expended: Provided, That notwithstanding 31 U.S.C. 3302 and section 5 of the Flood Control Act of 1944, up to
			 $7,220,000 collected by the Southeastern Power Administration from the
			 sale of power and related services shall be credited to this account as
			 discretionary offsetting collections, to remain available until expended
			 for the sole purpose of funding the annual expenses of the Southeastern
			 Power Administration: Provided further, That the sum herein appropriated for annual expenses shall be reduced as collections are received
			 during the fiscal year so as to result in a final fiscal year 2015
			 appropriation estimated at not more than $0: Provided further, That, notwithstanding 31 U.S.C. 3302, up to $73,579,000 collected by the Southeastern Power
			 Administration pursuant to the Flood Control Act of 1944 to recover
			 purchase power and wheeling expenses shall be credited to this account as
			 offsetting collections, to remain available until expended for the sole
			 purpose of making purchase power and wheeling expenditures: Provided further, That for purposes of this appropriation, annual expenses means expenditures that are generally
			 recovered in the same year that they are incurred (excluding purchase
			 power and wheeling expenses).
			Operation and maintenance, southwestern power administrationFor necessary expenses of operation and maintenance of power transmission facilities and of
			 marketing electric power and energy, for construction and acquisition of
			 transmission lines, substations and appurtenant facilities, and for
			 administrative expenses, including official reception and representation
			 expenses in an amount not to exceed $1,500 in carrying out section 5 of
			 the Flood Control Act of 1944 (16 U.S.C. 825s), as applied to the
			 Southwestern Power Administration, $46,240,000, to remain available until
			 expended: Provided, That notwithstanding 31 U.S.C. 3302 and section 5 of the Flood Control Act of 1944 (16 U.S.C.
			 825s), up to $34,840,000 collected by the Southwestern Power
			 Administration from the sale of power and related services shall be
			 credited to this account as discretionary offsetting collections, to
			 remain available until expended, for the sole purpose of funding the
			 annual expenses of the Southwestern Power Administration: Provided further, That the sum herein appropriated for annual expenses shall be reduced as collections are received
			 during the fiscal year so as to result in a final fiscal year 2015
			 appropriation estimated at not more than $11,400,000: Provided further, That, notwithstanding 31 U.S.C. 3302, up to $53,000,000 collected by the Southwestern Power
			 Administration pursuant to the Flood Control Act of 1944 to recover
			 purchase power and wheeling expenses shall be credited to this account as
			 offsetting collections, to remain available until expended for the sole
			 purpose of making purchase power and wheeling expenditures: Provided further, That, for purposes of this appropriation, annual expenses means expenditures that are generally
			 recovered in the same year that they are incurred (excluding purchase
			 power and wheeling expenses).
			Construction, rehabilitation, operation and maintenance, western area power administrationFor carrying out the functions authorized by title III, section 302(a)(1)(E) of the Act of August
			 4, 1977 (42 U.S.C. 7152), and other related activities including
			 conservation and renewable resources programs as authorized, including
			 official reception and representation expenses in an amount not to exceed
			 $1,500, $304,402,000, to remain available until expended, of which
			 $296,321,000 shall be derived from the Department of the Interior
			 Reclamation Fund: Provided, That notwithstanding 31 U.S.C. 3302, section 5 of the Flood Control Act of 1944 (16 U.S.C. 825s),
			 and section 1 of the Interior Department Appropriation Act, 1939 (43
			 U.S.C. 392a), up to $211,030,000 collected by the Western Area Power
			 Administration from the sale of power and related services shall be
			 credited to this account as discretionary offsetting collections, to
			 remain available until expended, for the sole purpose of funding the
			 annual expenses of the Western Area Power Administration: Provided further, That the sum herein appropriated for annual expenses shall be reduced as collections are received
			 during the fiscal year so as to result in a final fiscal year 2015
			 appropriation estimated at not more than $93,372,000, of which $85,291,000
			 is derived from the Reclamation Fund: Provided further, That, notwithstanding 31 U.S.C. 3302, up to $260,510,000 collected by the Western Area Power
			 Administration pursuant to the Flood Control Act of 1944 and the
			 Reclamation Project Act of 1939 to recover purchase power and wheeling
			 expenses shall be credited to this account as offsetting collections, to
			 remain available until expended for the sole purpose of making purchase
			 power and wheeling expenditures: Provided further, That, for purposes of this appropriation, annual expenses means expenditures that are generally
			 recovered in the same year that they are incurred (excluding purchase
			 power and wheeling expenses).
			Falcon and amistad operating and maintenance fundFor operation, maintenance, and emergency costs for the hydroelectric facilities at the Falcon and
			 Amistad Dams, $4,727,000, to remain available until expended, and to be
			 derived from the Falcon and Amistad Operating and Maintenance Fund of the
			 Western Area Power Administration, as provided in section 2 of the Act of
			 June 18, 1954 (68 Stat. 255): Provided, That notwithstanding the provisions of that Act and of 31 U.S.C. 3302, up to $4,499,000 collected
			 by the Western Area Power Administration from the sale of power and
			 related services from the Falcon and Amistad Dams shall be credited to
			 this account as discretionary offsetting collections, to remain available
			 until expended for the sole purpose of funding the annual expenses of the
			 hydroelectric facilities of these Dams and associated Western Area Power
			 Administration activities: Provided further, That the sum herein appropriated for annual expenses shall be reduced as collections are received
			 during the fiscal year so as to result in a final fiscal year 2015
			 appropriation estimated at not more than $228,000: Provided further, That for purposes of this appropriation, annual expenses means expenditures that are generally
			 recovered in the same year that they are incurred: Provided further, That for fiscal year 2015, the Administrator of the Western Area Power Administration may accept
			 up to $802,000 in funds contributed by United States power customers of
			 the Falcon and Amistad Dams for deposit into the Falcon and Amistad
			 Operating and Maintenance Fund, and such funds shall be available for the
			 purpose for which contributed in like manner as if said sums had been
			 specifically appropriated for such purpose: Provided further, That any such funds shall be available without further appropriation and without fiscal year
			 limitation for use by the Commissioner of the United States Section of the
			 International Boundary and Water Commission for the sole purpose of
			 operating, maintaining, repairing, rehabilitating, replacing, or upgrading
			 the hydroelectric facilities at these Dams in accordance with agreements
			 reached between the Administrator, Commissioner, and the power customers.
			Federal energy regulatory commission
			Salaries and expensesFor necessary expenses of the Federal Energy Regulatory Commission to carry out the provisions of
			 the Department of Energy Organization Act (42 U.S.C. 7101 et seq.),
			 including services as authorized by 5 U.S.C. 3109, the hire of passenger
			 motor vehicles, and official reception and representation expenses not to
			 exceed $3,000, $304,389,000, to remain available until expended: Provided, That of the amount appropriated herein, not more than $5,400,000 may be made available for
			 salaries, travel, and other support costs for the offices of the
			 Commissioners:Provided further, That notwithstanding any other provision of law, not to exceed $304,389,000 of revenues from fees
			 and annual charges, and other services and collections in fiscal year 2015
			 shall be retained and used for necessary expenses in this account, and
			 shall remain available until expended: Provided further, That the sum herein appropriated from the general fund shall be reduced as revenues are received
			 during fiscal year 2015 so as to result in a final fiscal year 2015
			 appropriation from the general fund estimated at not more than $0.
			General provisions—department of energy
			(including transfer and rescissions of funds)
			301.
				(a)No appropriation, funds, or authority made available by this title for the Department of Energy
			 shall be used to initiate or resume any program, project, or activity or
			 to prepare or initiate Requests For Proposals or similar arrangements
			 (including Requests for Quotations, Requests for Information, and Funding
			 Opportunity Announcements) for a program, project, or activity if the
			 program, project, or activity has not been funded by Congress.
				(b)
					(1)Unless the Secretary of Energy notifies the Committees on Appropriations of the House of
			 Representatives and the Senate at least 3 full business days in advance,
			 none of the funds made available in this title may be used to—
						(A)make a grant allocation or discretionary grant award totaling $1,000,000 or more;
						(B)make a discretionary contract award or Other Transaction Agreement totaling $1,000,000 or more,
			 including a contract covered by the Federal Acquisition Regulation;
						(C)issue a letter of intent to make an allocation, award, or Agreement in excess of the limits in
			 subparagraph (A) or (B); or
						(D)announce publicly the intention to make an allocation, award, or Agreement in excess of the limits
			 in subparagraph (A) or (B).
						(2)The Secretary of Energy shall submit to the Committees on Appropriations of the House of
			 Representatives and the Senate within 15 days of the conclusion of each
			 quarter a report detailing each grant allocation or discretionary grant
			 award totaling less than $1,000,000 provided during the previous quarter.
					(3)The notification required by paragraph (1) and the report required by paragraph (2) shall include
			 the recipient of the award, the amount of the award, the fiscal year for
			 which the funds for the award were appropriated, the account and program,
			 project, or activity from which the funds are being drawn, the title of
			 the award, and a brief description of the activity for which the award is
			 made.
					(c)The Department of Energy may not, with respect to any program, project, or activity that uses
			 budget authority made available in this title under the heading Department of Energy—Energy Programs, enter into a multiyear contract, award a multiyear grant, or enter into a multiyear cooperative
			 agreement unless—
					(1)the contract, grant, or cooperative agreement is funded for the full period of performance as
			 anticipated at the time of award; or
					(2)the contract, grant, or cooperative agreement includes a clause conditioning the Federal
			 Government's obligation on the availability of future year budget
			 authority and the Secretary notifies the Committees on Appropriations of
			 the House of Representatives and the Senate at least 3 days in advance.
					(d)Except as provided in subsections (e), (f), and (g), the amounts made available by this title shall
			 be expended as authorized by law for the programs, projects, and
			 activities specified in the Bill column in the Department of Energy table included under the heading Title III—Department of Energy in the report of the Committee on Appropriations accompanying this Act.
				(e)The amounts made available by this title may be reprogrammed for any program, project, or activity,
			 and the Department shall notify the Committees on Appropriations of the
			 House of Representatives and the Senate at least 30 days prior to the use
			 of any proposed reprogramming which would cause any program, project, or
			 activity funding level to increase or decrease by more than $5,000,000 or
			 10 percent, whichever is less, during the time period covered by this Act.
				(f)None of the funds provided in this title shall be available for obligation or expenditure through a
			 reprogramming of funds that—
					(1)creates, initiates, or eliminates a program, project, or activity;
					(2)increases funds or personnel for any program, project, or activity for which funds are denied or
			 restricted by this Act; or
					(3)reduces funds that are directed to be used for a specific program, project, or activity by this
			 Act.
					(g)
					(1)The Secretary of Energy may waive any requirement or restriction in this section that applies to
			 the use of funds made available for the Department of Energy if compliance
			 with such requirement or restriction would pose a substantial risk to
			 human health, the environment, welfare, or national security.
					(2)The Secretary of Energy shall notify the Committees on Appropriations of the House of
			 Representatives and the Senate of any waiver under paragraph (1) as soon
			 as practicable, but not later than 3 days after the date of the activity
			 to which a requirement or restriction would otherwise have applied. Such
			 notice shall include an explanation of the substantial risk under
			 paragraph (1) that permitted such waiver.
					302.The unexpended balances of prior appropriations provided for activities in this Act may be
			 available to the same appropriation accounts for such activities
			 established pursuant to this title. Available balances may be merged with
			 funds in the applicable established accounts and thereafter may be
			 accounted for as one fund for the same time period as originally enacted.
			303.Funds appropriated by this or any other Act, or made available by the transfer of funds in this
			 Act, for intelligence activities are deemed to be specifically authorized
			 by the Congress for purposes of section 504 of the National Security Act
			 of 1947 (50 U.S.C. 414) during fiscal year 2015 until the enactment of the
			 Intelligence Authorization Act for fiscal year 2015.
			304.None of the funds made available in this title shall be used for the construction of facilities
			 classified as high-hazard nuclear facilities under 10 CFR Part 830 unless
			 independent oversight is conducted by the Office of Independent Enterprise
			 Assessments to ensure the project is in compliance with nuclear safety
			 requirements.
			305.None of the funds made available in this title may be used to approve critical decision-2 or
			 critical decision-3 under Department of Energy Order 413.3B, or any
			 successive departmental guidance, for construction projects where the
			 total project cost exceeds $100,000,000, until a separate independent cost
			 estimate has been developed for the project for that critical decision.
			306.
				(a)Any determination (including a determination made prior to the date of enactment of this Act) by
			 the Secretary pursuant to section 3112(d)(2)(B) of the USEC Privatization
			 Act (42 U.S.C. 2297h–10(d)(2)(B)), as amended, shall be valid for not more
			 than 2 calendar years subsequent to such determination.
				(b)Not less than 30 days prior to the provision of uranium in any form the Secretary of Energy shall
			 notify the Committees on Appropriations of the House of Representatives
			 and the Senate of—
					(1)the amount of uranium to be provided;
					(2)an estimate by the Secretary of the gross fair market value of the uranium on the expected date of
			 the provision of the uranium;
					(3)the expected date of the provision of the uranium;
					(4)the recipient of the uranium; and
					(5)the value the Secretary expects to receive in exchange for the uranium, including any adjustments
			 to the gross fair market value of the uranium.
					(c)If on the expected date of provision, the estimated gross fair market value of the uranium
			 hexafluoride (UF6), comprising of uranium and conversion, is more than 10
			 percent lower than the gross fair market value on the date the most recent
			 determination was signed by the Secretary, the Secretary shall issue a new
			 determination pursuant to section 3112(d)(2)(B) of the USEC Privatization
			 Act (42 U.S.C. 2297h–10(d)(2)(B)) before the provision can be processed.
				307.Notwithstanding section 301(c) of this Act, none of the funds made available under the heading Department of Energy—Energy Programs—Science may be used for a multiyear contract, grant, cooperative agreement, or Other Transaction Agreement
			 of $1,000,000 or less unless the contract, grant, cooperative agreement,
			 or Other Transaction Agreement is funded for the full period of
			 performance as anticipated at the time of award.
			308.In fiscal year 2015 and subsequent fiscal years, the Secretary of Energy shall submit to the
			 congressional defense committees (as defined in U.S.C. 101(a)(16)) a
			 report, on each major warhead refurbishment program that reaches the Phase
			 6.3 milestone, that provides an analysis of alternatives. Such report
			 shall include—
				(1)a full description of alternatives considered prior to the award of Phase 6.3;
				(2)a comparison of the costs and benefits of each of those alternatives, to include an analysis of
			 trade-offs among cost, schedule, and performance objectives against each
			 alternative considered;
				(3)identification of the cost and risk of critical technology elements associated with each
			 alternative, including technology maturity, integration risk,
			 manufacturing feasibility, and demonstration needs;
				(4)identification of the cost and risk of additional capital asset and infrastructure capabilities
			 required to support production and certification of each alternative;
				(5)a comparative analysis of the risks, costs, and scheduling needs for any military requirement
			 intended to enhance warhead safety, security, or maintainability,
			 including any requirement to consolidate and/or integrate warhead systems
			 or mods as compared to at least one other feasible refurbishment
			 alternative the Nuclear Weapons Council considers appropriate; and
				(6)a life-cycle cost estimate for the alternative selected that details the overall cost, scope, and
			 schedule planning assumptions.
				309.
				(a)Unobligated balances available from prior year appropriations are hereby permanently rescinded from
			 the following accounts of the Department of Energy in the specified
			 amounts:
					(1)“Energy Programs—Energy Efficiency and Renewable Energy”, $18,111,000.
					(2)“Energy Programs—Electricity Delivery and Energy Reliability”, $4,809,000.
					(3)“Energy Programs—Nuclear Energy”, $1,046,000.
					(4)“Energy Programs—Fossil Energy Research and Development”, $8,243,000.
					(5)“Energy Programs—Science”, $5,257,000.
					(6)“Energy Programs—Advanced Research Projects Agency—Energy”, $619,000.
					(7)“Power Marketing Administrations—Construction, Rehabilitation, Operation and Maintenance, Western
			 Area Power Administration”, $1,720,000.
					(b)No amounts may be rescinded by this section from amounts that were designated by the Congress as an
			 emergency requirement pursuant to a concurrent resolution on the budget or
			 the Balanced Budget and Emergency Deficit Control Act of 1985.
				310.From funds made available by this Act for pension plan payments in excess of legal requirements, up
			 to $90,000,000 under “Weapons Activities” and up to $30,000,000 under
			 “Defense Nuclear Nonproliferation” may be transferred to “Defense
			 Environmental Cleanup” to support decontamination and other requirements
			 at the Waste Isolation Pilot Plant.
			311.
				(a)None of the funds made available in this or any prior Act under the heading “Defense Nuclear
			 Nonproliferation” may be made available for contracts with, or Federal
			 assistance to, the Russian Federation.
				(b)The Secretary of Energy may waive the prohibition in subsection (a) if the Secretary determines
			 that such activity is in the national security interests of the United
			 States. This waiver authority may not be delegated.
				(c)A waiver under subsection (b) shall not be effective until 30 days after the date on which the
			 Secretary submits to the Committees on Appropriations of the House of
			 Representatives and the Senate, in classified form if necessary, a report
			 on the justification for the waiver.
				312.All balances under “United States Enrichment Corporation Fund” are hereby permanently rescinded. No
			 amounts may be rescinded from amounts that were designated by the Congress
			 as an emergency requirement pursuant to a concurrent resolution on the
			 budget or the Balanced Budget and Emergency Deficit Control Act of 1985.
			313.
				(a)None of the funds made available by this or any other Act making appropriations for Energy and
			 Water Development for any fiscal year or funds available in the SPR
			 Petroleum Account in this and subsequent fiscal years may be used to carry
			 out a test drawdown and sale or exchange of petroleum products from the
			 Strategic Petroleum Reserve as authorized by section 161(g) of the Energy
			 Policy and Conservation Act (42 U.S.C. 6241(g)) unless the Secretary of
			 Energy submits to the Committees on Appropriations of the House of
			 Representatives and the Senate not less than 30 full calendar days in
			 advance of such test—
					(1)notification of intent to conduct a test;
					(2)an explanation of why such a test is necessary or what is expected to be learned;
					(3)the amount of crude oil or refined petroleum product to be offered for sale or exchange;
					( 4)an estimate of revenues expected from such test; and
					(5)a plan for refilling the Reserve, including whether the acquisition will be of the same or of a
			 different petroleum product.
					(b)None of the funds made available by this or any prior Act or funds available in the SPR Petroleum
			 Account may be used to acquire any petroleum product other than crude oil.
				314.Of the funds authorized by the Secretary of Energy for laboratory directed research and
			 development, no individual program, project, or activity funded by this or
			 any subsequent Energy and Water Development appropriations Act for any
			 fiscal year may be charged more than the statutory maximum authorized for
			 such activities.
			315.None of the funds made available by this Act may be used by the Department of Energy to finalize,
			 implement, or enforce the proposed rule entitled Standards Ceiling Fans and Ceiling Fan Light Kits and identified by regulation identification number 1904–AC87.
			IVIndependent agencies
			Appalachian regional commissionFor expenses necessary to carry out the programs authorized by the Appalachian Regional Development
			 Act of 1965, notwithstanding 40 U.S.C. 14704, and for necessary expenses
			 for the Federal Co-Chairman and the Alternate on the Appalachian Regional
			 Commission, for payment of the Federal share of the administrative
			 expenses of the Commission, including services as authorized by 5 U.S.C.
			 3109, and hire of passenger motor vehicles, $80,317,000, to remain
			 available until expended.
			Defense nuclear facilities safety board
			Salaries and expensesFor necessary expenses of the Defense Nuclear Facilities Safety Board in carrying out activities
			 authorized by the Atomic Energy Act of 1954, as amended by Public Law
			 100–456, section 1441, $29,150,000, to remain available until September
			 30, 2016.
			Delta regional authority
			Salaries and expensesFor necessary expenses of the Delta Regional Authority and to carry out its activities, as
			 authorized by the Delta Regional Authority Act of 2000, notwithstanding
			 sections 382C(b)(2), 382F(d), 382M, and 382N of said Act, $12,000,000, to
			 remain available until expended.
			Denali commissionFor expenses of the Denali Commission including the purchase, construction, and acquisition of
			 plant and capital equipment as necessary and other expenses, $10,000,000,
			 to remain available until expended, notwithstanding the limitations
			 contained in section 306(g) of the Denali Commission Act of 1998: Provided, That funds shall be available for construction projects in an amount not to exceed 80 percent of
			 total project cost for distressed communities, as defined by section 307
			 of the Denali Commission Act of 1998 (division C, title III, Public Law
			 105–277), as amended by section 701 of appendix D, title VII, Public Law
			 106–113 (113 Stat. 1501A–280), and an amount not to exceed 50 percent for
			 non-distressed communities.
			Northern border regional commissionFor necessary expenses of the Northern Border Regional Commission in carrying out activities
			 authorized by subtitle V of title 40, United States Code, $3,000,000, to
			 remain available until expended: Provided, That such amounts shall be available for administrative expenses, notwithstanding section
			 15751(b) of title 40, United States Code.Southeast crescent regional commissionFor necessary expenses of the Southeast Crescent Regional Commission in carrying out activities
			 authorized by subtitle V of title 40, United States Code, $250,000, to
			 remain available until expended.
			Nuclear regulatory commission
			Salaries and expensesFor necessary expenses of the Commission in carrying out the purposes of the Energy Reorganization
			 Act of 1974 and the Atomic Energy Act of 1954, including official
			 representation expenses not to exceed $25,000, $1,052,433,000, to remain
			 available until expended, of which $55,000,000 shall be derived from the
			 Nuclear Waste Fund: Provided, That of the amount appropriated herein, not more than $9,500,000 may be made available for
			 salaries, travel, and other support costs for the Office of the
			 Commission, to remain available until September 30, 2016, of which,
			 notwithstanding section 201(a)(2)(c) of the Energy Reorganization Act of
			 1974 (42 U.S.C. 5841(a)(2)(c)), the use and expenditure shall only be
			 approved by a majority vote of the Commission: Provided further, That revenues from licensing fees, inspection services, and other services and collections
			 estimated at $880,155,000 in fiscal year 2015 shall be retained and used
			 for necessary salaries and expenses in this account, notwithstanding 31
			 U.S.C. 3302, and shall remain available until expended: Provided further, That the sum herein appropriated shall be reduced by the amount of revenues received during
			 fiscal year 2015 so as to result in a final fiscal year 2015 appropriation
			 estimated at not more than $172,278,000: Provided further, That of the amounts appropriated under this heading, $10,000,000 shall be for university research
			 and development in areas relevant to their respective organization's
			 mission, and $5,000,000 shall be for a Nuclear Science and Engineering
			 Grant Program that will support multiyear projects that do not align with
			 programmatic missions but are critical to maintaining the discipline of
			 nuclear science and engineering.
			Office of inspector generalFor necessary expenses of the Office of Inspector General in carrying out the provisions of the
			 Inspector General Act of 1978, $12,071,000, to remain available until
			 September 30, 2016: Provided, That revenues from licensing fees, inspection services, and other services and collections
			 estimated at $10,099,000 in fiscal year 2015 shall be retained and be
			 available until September 30, 2016, for necessary salaries and expenses in
			 this account, notwithstanding section 3302 of title 31, United States
			 Code: Provided further, That the sum herein appropriated shall be reduced by the amount of revenues received during
			 fiscal year 2015 so as to result in a final fiscal year 2015 appropriation
			 estimated at not more than $1,972,000: Provided further, That, of the amounts appropriated under this heading, $850,000 shall be for Inspector General
			 services for the Defense Nuclear Facilities Safety Board, which shall not
			 be available from fee revenues.
			Nuclear waste technical review board
			Salaries and expensesFor necessary expenses of the Nuclear Waste Technical Review Board, as authorized by Public Law
			 100–203, section 5051, $3,400,000, to be derived from the Nuclear Waste
			 Fund, to remain available until September 30, 2016.
			General provisions—independent agencies
			401.The Chairman of the Nuclear Regulatory Commission shall notify the other members of the Commission,
			 the Committees on Appropriations of the House of Representatives and the
			 Senate, the Committee on Energy and Commerce of the House of
			 Representatives, and the Committee on Environment and Public Works of the
			 Senate, not later than 1 day after the Chairman begins performing
			 functions under the authority of section 3 of Reorganization Plan No. 1 of
			 1980, or after a member of the Commission who is delegated emergency
			 functions under subsection (b) of that section begins performing those
			 functions. Such notification shall include an explanation of the
			 circumstances warranting the exercise of such authority. The Chairman
			 shall report to the Committees, not less frequently than once each week,
			 on the actions taken by the Chairman, or a delegated member of the
			 Commission, under such authority, until the authority is relinquished. The
			 Chairman shall notify the Committees not later than 1 day after such
			 authority is relinquished. The Chairman shall submit the report required
			 by section 3(d) of the Reorganization Plan No. 1 of 1980 to the Committees
			 not later than 1 day after it was submitted to the Commission. This
			 section shall be in effect in fiscal year 2015 and each subsequent fiscal
			 year.
			402.The Nuclear Regulatory Commission shall comply with the July 5, 2011, version of Chapter VI of its
			 Internal Commission Procedures when responding to Congressional requests
			 for information until those Procedures are changed or waived by a majority
			 of the Commission, in accordance with Commission practice.
			VGeneral provisions
			(Including transfers of funds)
			501.None of the funds appropriated by this Act may be used in any way, directly or indirectly, to
			 influence congressional action on any legislation or appropriation matters
			 pending before Congress, other than to communicate to Members of Congress
			 as described in 18 U.S.C. 1913.
			502.None of the funds made available by this Act may be used to enter into a contract, memorandum of
			 understanding, or cooperative agreement with, make a grant to, or provide
			 a loan or loan guarantee to any corporation that was convicted of a felony
			 criminal violation under any Federal law within the preceding 24 months,
			 where the awarding agency is aware of the conviction, unless the agency
			 has considered suspension or debarment of the corporation and has made a
			 determination that this further action is not necessary to protect the
			 interests of the Government.
			503.None of the funds made available by this Act may be used to enter into a contract, memorandum of
			 understanding, or cooperative agreement with, make a grant to, or provide
			 a loan or loan guarantee to, any corporation that has any unpaid Federal
			 tax liability that has been assessed, for which all judicial and
			 administrative remedies have been exhausted or have lapsed, and that is
			 not being paid in a timely manner pursuant to an agreement with the
			 authority responsible for collecting the tax liability, where the awarding
			 agency is aware of the unpaid tax liability, unless the agency has
			 considered suspension or debarment of the corporation and has made a
			 determination that this further action is not necessary to protect the
			 interests of the Government.
			504.
				(a)None of the funds made available in title III of this Act may be transferred to any department,
			 agency, or instrumentality of the United States Government, except
			 pursuant to a transfer made by or transfer authority provided in this Act
			 or any other appropriations Act for any fiscal year, transfer authority
			 referenced in the report of the Committee on Appropriations accompanying
			 this Act, or any authority whereby a department, agency, or
			 instrumentality of the United States Government may provide goods or
			 services to another department, agency, or instrumentality.
				(b)None of the funds made available for any department, agency, or instrumentality of the United
			 States Government may be transferred to accounts funded in title III of
			 this Act, except pursuant to a transfer made by or transfer authority
			 provided in this Act or any other appropriations Act for any fiscal year,
			 transfer authority referenced in the report of the Committee on
			 Appropriations accompanying this Act, or any authority whereby a
			 department, agency, or instrumentality of the United States Government may
			 provide goods or services to another department, agency, or
			 instrumentality.
				(c)The head of any relevant department or agency funded in this Act utilizing any transfer authority
			 shall submit to the Committees on Appropriations of the House of
			 Representatives and the Senate a semiannual report detailing the transfer
			 authorities, except for any authority whereby a department, agency, or
			 instrumentality of the United States Government may provide goods or
			 services to another department, agency, or instrumentality, used in the
			 previous 6 months and in the year-to-date. This report shall include the
			 amounts transferred and the purposes for which they were transferred, and
			 shall not replace or modify existing notification requirements for each
			 authority.
				505.None of the funds made available by this Act may be used in contravention of Executive Order No.
			 12898 of February 11, 1994 (Federal Actions to Address Environmental Justice in Minority Populations and Low-Income Populations).
			506.None of the funds made available by this Act may be used to conduct closure of adjudicatory
			 functions, technical review, or support activities associated with the
			 Yucca Mountain geologic repository license application, or for actions
			 that irrevocably remove the possibility that Yucca Mountain may be a
			 repository option in the future.Spending reduction account
				507.The amount by which the applicable allocation of new budget authority made by the Committee on
			 Appropriations of the House of Representatives under section 302(b) of the
			 Congressional Budget Act of 1974 exceeds the amount of proposed new budget
			 authority is $0.
			508.None of the funds made available by this Act may be used in contravention of section 3112(d)(2)(B)
			 of the USEC Privatization Act (42 U.S.C. 2297h–10(d)(2)(B)) and all public
			 notice and comment requirements under chapter 6 of title 5, United States
			 Code, that are applicable to carrying out such section.
			509.None of the funds made available by this Act may be used in contravention of section 4712 of title
			 41, United States Code.
			510.None of the funds made available by this Act may be used to enter into any contract with an
			 incorporated entity if such entity’s sealed bid or competitive proposal
			 shows that such entity is incorporated or chartered in Bermuda or the
			 Cayman Islands, and such entity’s sealed bid or competitive proposal shows
			 that such entity was previously incorporated in the United States.
			511.None of the funds made available by this Act may be used to prepare, propose, or promulgate any
			 regulation or guidance that references or relies on the analysis contained
			 in Technical Support Document: - Social Cost of Carbon for Regulatory Impact Analysis - Under
			 Executive Order 12866 issued by the Interagency Working Group on Social Cost of Carbon, United States Government
			 (February 2010), Technical Support Document: - Technical Update of the Social Cost of Carbon for Regulatory Impact
			 Analysis - Under Executive Order 12866 issued by the Interagency Working Group on Social Cost of Carbon, United States Government (May
			 2013), Technical Support Document - Technical Update of the Social Cost of Carbon for Regulatory Impact
			 Analysis - Under Executive Order 12866 issued by the Interagency Working Group on Social Cost of Carbon, United States Government
			 (revised November 2013), or Technical Support Document - Technical Update of the Social Cost of Carbon for Regulatory Impact
			 Analysis - Under Executive Order No. 12866, published at 78 Fed. Reg. 228 (November 26, 2013).
			512.None of the funds made available by this Act may be used by the Department of Energy to apply the
			 report entitled Life Cycle Greenhouse Gas Perspective on Exporting Liquefied Natural Gas from the United States, published in the Federal Register on June 4, 2014 (79 Fed. Reg. 32260), in any public interest
			 determination under section 3 of the Natural Gas Act (15 U.S.C. 717b).
			513.None of the funds made available by this Act may be used to lease or purchase new light duty
			 vehicles for any executive fleet, or for an agency’s fleet inventory,
			 except in accordance with Presidential Memorandum—Federal Fleet
			 Performance, dated May 24, 2011.
			514.None of the funds made available in this Act may be used to enter into a contract with any person
			 whose disclosures of a proceeding with a disposition listed in section
			 2313(c)(1) of title 41, United States Code, in the Federal Awardee
			 Performance and Integrity Information System include the term Fair Labor Standards Act..
			515.None of the funds made available by this Act may be used to enter into a contract with any offeror
			 or any of its principals if the offeror certifies, as required by Federal
			 Acquisition Regulation, that the offeror or any of its principals—
				(1)within a 3-year period preceding this offer has been convicted of or had a civil judgment rendered
			 against it for: commission of fraud or a criminal offense in connection
			 with obtaining, attempting to obtain, or performing a public (Federal,
			 State, or local) contract or subcontract; violation of Federal or State
			 antitrust statutes relating to the submission of offers; or commission of
			 embezzlement, theft, forgery, bribery, falsification or destruction of
			 records, making false statements, tax evasion, violating Federal criminal
			 tax laws, or receiving stolen property;
				(2)are presently indicted for, or otherwise criminally or civilly charged by a governmental entity
			 with, commission of any of the offenses enumerated above in paragraph (1);
			 or
				(3)within a 3-year period preceding this offer, has been notified of any delinquent Federal taxes in
			 an amount that exceeds $3,000 for which the liability remains unsatisfied.
				516.None of the funds made available by this Act may be used for the study of the Missouri River
			 Projects authorized in section 108 of the Energy and Water Development and
			 Related Agencies Appropriations Act, 2009 (division C of Public Law
			 111–8).
			517.None of the funds made available by this Act may be used to continue the study conducted by the
			 Army Corps of Engineers pursuant to section 5018(a)(1) of the Water
			 Resources Development Act of 2007 (Public Law 110–114).
			518.None of the funds made available by this Act may be used to implement, administer, or enforce the
			 order entitled Order Accepting Proposed Tariff Revisions and Establishing a Technical Conference issued by the Federal Energy Regulatory Commission on August 13, 2013 (Docket No. ER13–1380–000).
			519.None of the funds made available in this Act may be used within the borders of the State of
			 Louisiana by the Mississippi Valley Division or the Southwestern Division
			 of the Army Corps of Engineers or any district of the Corps within such
			 divisions to implement or enforce the mitigation methodology, referred to
			 as the Modified Charleston Method.
			520.None of the funds made available by this Act may be used for DE–FOA0000697: Sustainable Cities: Urban Energy Planning for Smart Growth in China and India.
			521.None of the funds made available by this Act may be used to pay the salary of any officer or
			 employee to carry out section 301 of the Hoover Power Plant Act of 1984
			 (42 U.S.C. 16421a; added by section 402 of the American Recovery and
			 Reinvestment Act of 2009 (Public Law 111–5)).
			522.None of the funds made available by this Act may be used to carry out section 801 of the Energy
			 Independence and Security Act of 2007 (42 U.S.C. 17281).
			523.None of the funds made available by this Act may be used to transform the National Energy
			 Technology Laboratory into a government-owned, contractor-operated
			 laboratory, or to consolidate or close the National Energy Technology
			 Laboratory.
			524.None of the funds made available by this Act may be used for the Cape Wind Energy Project on the
			 Outer Continental Shelf off Massachusetts, Nantucket Sound.
			525.None of the funds made available by this Act may be used to implement, administer, or enforce
			 Executive Order No. 13547 (75 Fed. Reg. 43023, relating to the stewardship
			 of oceans, coasts, and the Great Lakes), including the National Ocean
			 Policy developed under such Executive order.
			526.None of the funds made available by this Act may be used to award grants or provide funding for
			 high-efficiency toilets or indoor water-efficient toilets.
			527.None of the funds made available by this Act may be used in contravention of section
			 210(d)(1)(B)(ii) of the Water Resources Development Act of 1986 (33 U.S.C.
			 2238(d)(1)(B)(ii)).
			528.None of the funds made available in this Act may be used—
				(1)to implement or enforce section 430.32(x) of title 10, Code of Federal Regulations; or
				(2)to implement or enforce the standards established by the tables contained in section 325(i)(1)(B)
			 of the Energy Policy and Conservation Act (42 U.S.C. 6295(i)(1)(B)) with
			 respect to BPAR incandescent reflector lamps, BR incandescent reflector
			 lamps, and ER incandescent reflector lamps.
				529.None of the funds made available by this Act may be used to regulate activities identified in
			 subparagraphs (A) and (C) of section 404(f)(1) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1344(f)(1)(A), (C)) or to limit the
			 exemption in section 404(f)(1)(A) of the Federal Water Pollution Control
			 Act (33 U.S.C. 1344(f)(1)(A)) to established or ongoing operations.
			530.
				Offshore Drilling PermitNo funds made available by this Act may be used by the Department of Energy to block approval of
			 offshore drilling permits.
			531.None of the funds made available by this Act may be used to design, implement, administer, or carry
			 out the United States Global Climate Research Program National Climate
			 Assessment, the Intergovernmental Panel on Climate Change’s Fifth
			 Assessment Report, the United Nation’s Agenda 21 sustainable development
			 plan, the May 2013 Technical Update of the Social Cost of Carbon for
			 Regulatory Impact Analysis Under Executive Order No. 12866, or the July
			 2014 Sustainable Development Solutions Network and Institute for
			 Sustainable Development and International Relations’ pathways to deep
			 decarbonization report.
			532.None of the funds made available by this Act may be used for the Department of Energy’s Climate
			 Model Development and Validation program.This Act may be cited as the Energy and Water Development and Related Agencies Appropriations Act, 2015.
				
	Passed the House of Representatives July 10, 2014.Karen L. Haas,Clerk
